DETAILED ACTION
This action is in response to applicant's amendment filed 07/23/21.
The examiner acknowledges the amendments to the claims.
Claims 6-10, 12-15, 21-23, and 25-36 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-10, 12-15, 21-23, and 25-36 have been considered but are moot in view of the new grounds of rejection set forth below.
The previously cited Brackett et al. reference, hereinafter “Brackett” (U.S. Pub. No. 2008/0275499) is still applied below, however using a different interpretation than applied previously.  See annotated Figures 1-2 of Brackett below regarding the new limitation of “the compression ring having a substantially uniform radial thickness about a circumference of the compression ring and about an entire height of the compression RT” that is the dimension extending from a membrane opening 80 to an outer edge of membrane 20, which is substantially uniform about its circumference and about an entire height “H” that is the highest or largest height of the membrane 20. 

            
    PNG
    media_image1.png
    791
    688
    media_image1.png
    Greyscale


Applicant argues on pages 7-8 of the reply filed 07/23/2021 that the membrane 20 in Brackett has two different thicknesses R1 (outer ring portion thickness) and R2 (inner ring portion thickness) at respective different heights of the membrane and therefore does not have a substantially uniform radial thickness.  However, as mentioned above, the examiner submits that the radial thickness is a single dimension that extends from the innermost edge of the entire ring from the membrane opening 80 to the outermost edge of the entire ring at the outer edge of the membrane 20, and so the device of Brackett still reads on the limitation.  It is noted that the claim does not require, for instance, that the compression ring have a substantially uniform radial height about a circumference of the compression ring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8, 12, 15, 21-22, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackett (U.S. Pub. No. 2008/0275499).
            Regarding claim 6, Brackett discloses a method of exsanguinating a body part of a subject and constricting vessels of the body part to limit blood flow to the body part (see abstract), the method comprising:
manipulating a compression ring 10 (see Figure 1 and paragraph [0052]) of a non-pneumatic tourniquet (see abstract and paragraphs [0053]-[0056]), to position the compression ring over a distal end portion of the body part (see paragraph [0057]), the compression ring comprising a band of resiliently elastic material (the ring can be made of rubber; see paragraphs [0047], [0055], [0058]-[0059]), the compression ring having a substantially uniform radial thickness about a circumference of the compression ring and about an entire height of the compression ring (see annotated Figures 1-2 above; the compression ring has a radial thickness “RT” that is the dimension extending from a membrane opening 80 to an outer edge of membrane 20, which is substantially uniform about its circumference and about an entire height “H” that is the highest or largest height of the membrane 20); and
applying a force to a handle (tab 60 or 65 assists the physician in moving the device; see Figure 1 and paragraph [0043]) of the tourniquet attached to the compression ring to slide the tourniquet proximally along the body part as the compression ring constricts around the body part to exsanguinate the body part and constrict vessels of the body part to prevent blood flow through the body part without changing an axial orientation of the compression ring such that the compression ring does not roll along the body part (see paragraphs [0057]-[0058]).

Regarding claim 12, Brackett discloses the step of applying a force to the handle comprises one of pulling and pushing the compression ring using the handle to locate the tourniquet at a selected location on the subject's body part (tab 60 or 65 assists the physician in sliding the device, which would include pulling or pushing the ring with tabs; see Figure 1 and paragraph [0043]).
Regarding claim 15, Brackett discloses a non-pneumatic tourniquet (see abstract) comprising:
a compression ring 10 (see Figures 1-4) comprising a band of resiliently elastic material (see paragraphs [0047], [0055], [0058]-[0059]; the ring can be made of rubber) extending circumferentially around a ring axis for exsanguinating a body part of a subject and constricting vessels of the body part (see abstract), the compression ring having a proximal end, a distal end, and a height extending between the proximal end and the distal end along the ring axis (see annotated Figure 1 above), the compression ring further having an inner surface, an outer surface, and a radial thickness extending between the inner and outer surfaces  (see annotated Figures 1-2 above), the radial thickness being substantially uniform about the circumference of the compression ring and about the entire height of the compression ring (see annotated Figures 1-2 above; the compression ring has a radial thickness “RT” that is the dimension extending from a membrane opening 80 to an outer edge of membrane 20, which is substantially uniform about its circumference and about an entire height “H” that is the highest or largest height of the membrane 20).

	Regarding claim 22, Brackett discloses a handle (tab 60 or 65; see Figure 1 and paragraph [0043]) attached to the compression ring.
Regarding claim 29, Brackett discloses the tourniquet ring comprises an uncovered elastic ring (20 is uncovered).
	Regarding claim 31, Brackett discloses in Figures 1-4 the band 10 being flat (see planar top and bottom surfaces in Figures 3-4).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brackett (U.S. Pub. No. 2008/0275499) in view of Graviely et al., hereinafter “Gavriely” (U.S. Pub. No. 2009/0248061).
Regarding claim 7, Brackett discloses the claimed invention, as discussed above, except for applying a lubricant to one of the body part of the subject and the tourniquet before the step of applying the force.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brackett to include the step of applying a lubricant as claimed, as taught by Gavriely, in order to provide a substantially friction-free surface to aid in sliding the ring along the body (see Gavriely; paragraphs [0067], [0112]). 
Regarding claim 36, Brackett discloses the claimed invention, as discussed above, except for the body part is an arm (see abstract; Brackett discloses using a tourniquet for an appendage such as an injured finger or toe).
Gavriely further teaches that the method of exsanguinating includes treating an extremity (see abstract).  One of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the method of Brackett and apply it to treat other extremities of the body, such as the arm, to achieve a bloodless surgical site in the arm of a patient to help a surgeon identify tissue layers, anatomic landmarks, and biological structures (see Gavriely; paragraph [0003]).

Claims 9-10, 13-14, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brackett (U.S. Pub. No. 2008/0275499) in view of Gavriely, hereinafter “Gavriely ‘450” (U.S. Pub. No. 2005/0080450).
Regarding claims 9-10, Brackett discloses the claimed invention, as discussed above, including the tourniquet ring comprises an uncovered elastic (see Figures 1-2; 20 is not covered), except for the compression ring being formed from silicone.
	In the same field of art, namely tourniquets, Gavriely ‘450 teaches in paragraph [0021] a tourniquet ring made from materials such as silicone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brackett with the compression ring being formed from silicone, as taught by Gavriely ‘450, since it is a known elastic material which returns to its shape after being stretched or compressed (Id.) which maintains compression to the body part, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claims 13-14, Brackett discloses the claimed invention, as discussed above, except for removing the tourniquet from the subject's body part by applying force to the handle to create space between the body part and the tourniquet allowing the tourniquet to be severed from the body part, and further severing the tourniquet from the subject's body part by locating a portion of a cutting implement between the compression ring and the body part to cut the compression ring from the body part.
	Gavriely ‘450 further teaches in paragraph [0015] that a tourniquet ring may be cut away if access to the skin surface is required or for other reasons.  Gavriely ‘450 does not expressly teach applying a force to the handle to create space between the body part and the tourniquet and severing the tourniquet from the subject’s body by locating a cutting implement between the compression ring and the body part.  However, one of ordinary skill in the art would have found the modification of providing 
Regarding claims 27-28, Brackett discloses the claimed device, except for the handle being bendable with respect to the compression ring to allow the handle to be pulled radially outwardly during placement of the tourniquet, wherein the compression ring and handle are formed from silicone.
	In the same field of art, namely tourniquets, Gavriely ‘450 teaches in paragraph [0021] a tourniquet ring made from materials such as silicone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brackett with the compression ring being formed from silicone, as taught by Gavriely ‘450, since it is a known elastic material which returns to its shape after being stretched or compressed (Id.) which maintains compression to the body part, and since it has been held to be within the general skill of In re Leshin, 125 USPQ 416.  Although Brackett and Gavriely ‘450 do not expressly teach a handle being made of silicone, since Brackett teaches the handles (tabs 60 or 65) are made to facilitate grasping for a user (see paragraph [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Brackett to be made with silicone since it is a comfortable, soft material to hold and grasp for a user.  It is noted that once the modification is made, the silicone handle will be capable of bending with respect to the compression ring to allow the handle to be pulled radially outwardly during placement of the tourniquet.

Claims 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brackett (U.S. Pub. No. 2008/0275499).
Regarding claim 23, Brackett discloses the claimed device, as discussed above, except for the handle 60 or 65 being formed integrally with the compression ring 20 from one piece of material.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brackett such that the handle is formed integrally with the compression ring from one piece of material, since the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V)(B).
Id.; tab 60 or 65 extends from a proximal end portion of the ring).	
	Regarding claim 26, Brackett discloses the handle 60 or 65 has a free end (Id.).
	 
Claims 30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Brackett (U.S. Pub. No. 2008/0275499) in view of Thom et al., hereinafter “Thom” (U.S. Pub. No. 2006/0138181).
Regarding claim 30, Brackett discloses the claimed invention, including the step of pulling and pushing the compression ring using the handle 60 or 65 (see paragraph [0043]), except for using the handle comprises separately grasping first and second handle straps.
In the same field of endeavor, namely devices for moving onto a body part, in Figures 1 and 12, Thom teaches straps 66 being attached to a device, which facilitates grasping/pulling and putting on the device onto a body part of a user (see Figure 12 and paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second openings and straps as claimed, as taught by Thom, to Brackett since doing so would be substitution of one known handle element for another, which would have yielded predictable results, namely facilitating grasping and moving of the device onto a body part.  See MPEP 2143.  

In the same field of endeavor, namely devices for moving onto a body part, in Figures 1 and 12, Thom teaches first and second openings 62, 64 located at diametrically opposite positions on a device, and straps 66 being attached at the first and second openings, which facilitates grasping/pulling and putting on the device of a user (see Figure 12 and paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second openings and straps as claimed, as taught by Thom, to Brackett since doing so would be substitution of one known handle element for another, which would have yielded predictable results, namely facilitating grasping and moving of the device onto a body part.  See MPEP 2143.  
Regarding claims 33-35, Brackett discloses a non-pneumatic tourniquet (see abstract) comprising:
a tourniquet ring 10 (see Figure 1 and paragraph [0052]) configured to resiliently constrict around a body part of a subject; and
a handle (tab 60 or 65 assists the physician in moving the device; see Figure 1 and paragraph [0043]) for moving the tourniquet ring onto the body part.
However, Brackett does not disclose the handle comprising a first strap secured to the tourniquet ring, and a second strap secured to the tourniquet ring, wherein the 
In the same field of endeavor, namely devices for moving onto a body part, in Figures 1, Thom teaches first and second openings 62, 64 located on a device, and handle connection loop straps 66 being attached at the first and second openings, which facilitates grasping and putting on the device of a user (see Figure 12 and paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second openings and first and second straps as claimed, as taught by Thom, instead of the handles 60 or 65 Brackett since doing so would be substitution of one known handle element for another, which would have yielded predictable results, namely facilitating grasping and moving of the device onto a body part.  See MPEP 2143.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        11/06/2021